Exhibit BIOSTAR PHARMACEUTICALS, INC. To: [Director Name] [Address] Dear [Director Name]: This is to confirm the terms of your appointment as a Non-Executive Director and as [] of Biostar Pharmaceuticals, Inc. (the “Company”). Overall, in terms of time commitment, we expect your attendance at all the Board of Directors (the "Board") meetings, meetings of the audit, compensation and nomination committees of the Board (as applicable) and the General Meetings (if requested). In addition, you will be expected to devote appropriate preparation time ahead of each meeting.Board meetings may be held within or outside the United States of America as the Company may decide. By accepting this appointment, you have confirmed that you are able to allocate sufficient time to meet the expectations of this position. For and in consideration of the services to be performed by you, Company agrees to pay you as follows: 1.1Fee.
